Citation Nr: 1226199	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-37 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for a sleep apnea.
 
2.  Entitlement to service connection for migraine headaches.
 
3.  Entitlement to service connection for a disorder of the left arm manifested by numbness.
 
4.  Entitlement to service connection for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant

ATTORNEY FOR THE BOARD
 
J. Smith, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1996 to December 2008.
 
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.  
 
Although additional medical evidence was submitted after the last supplemental statement of the case, in May 2010 and June 2012 correspondence, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.
 
The issue whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for migraine headaches and a left arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's sleep apnea arose during, and has been etiologically related to, military service.

2.  The competent medical evidence does not reveal a current diagnosis of bilateral hearing loss for VA purposes.
 
 
CONCLUSIONS OF LAW
 
1.  Sleep apnea was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).
 
2.  A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Notice and Assistance
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recent readjudicated in May 2010. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In June 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Analysis
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as an organic disease of the nervous system, including a sensorineural hearing loss, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Sleep Apnea

The Veteran meets the first requirement for service connection because the medical record establishes a diagnosis of obstructive sleep apnea requiring a CPAP machine.  See February 2009 VA examination. 
 
In June 2008 the Veteran was referred to the Tuomey Sleep Lab for a sleep study.  A record following the sleep study from August 2008 noted the presence of respiratory events and problems with snoring.  The Veteran was referred to an ear, nose, and throat physician.
 
On VA examination in August 2009, the examiner reviewed the claims file and noted the sleep-disordered breathing documented on the August 2008 in-service sleep study.  The examiner thus opined that the Veteran's current sleep disorder is "more likely than not related to military service."
 
There are no nexus opinions to the contrary in the claims file.  While a remand for a further medical opinion could be accomplished, the United States Court of Appeals for Veterans Claims has cautioned VA against seeking a  medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the opinion of record is fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The opinion was founded upon a history of treatment of the Veteran and a review of pertinent records.  The Board notes that while the August 2009 examiner rendered a diagnosis of a sleep disorder, rather than obstructive sleep apnea, this is not fatal to the Veteran's claim, as a sleep disorder was nonetheless found and causally connected to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the Board finds that entitlement to service connection for sleep apnea is established.
 
B.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability under C.F.R. § 3.385 when either 1) the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, 2) when the auditory threshold in at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater, or 3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
 
In February 2009 the Veteran underwent a VA examination for hearing loss and the following audiological measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
10
15
10
10
10

The Veteran's speech recognition score using the Maryland CNC word list was 100 percent in the right ear, and 96 percent in the left ear.  The examiner determined that the Veteran's hearing was "clinically normal."

In May 2010 another VA examination was afforded to the Veteran.  The following audiological measurements were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
20
LEFT
10
15
15
20
20

The Veteran's speech recognition score using the Maryland CNC word list was 96 percent bilaterally.  The examiner determined the Veteran's hearing was "clinically normal" and that there was no need for medical follow-up.

The Board has carefully reviewed the record but finds no other evidence containing the audiometric findings sufficient for determining the presence of hearing loss.  Based on the evidence above, the requirements for hearing loss as defined by 38 C.F.R. §3.385 have simply not been met.  As such, the Board cannot find the Veteran currently manifests bilateral hearing loss as defined by VA and for VA purposes.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current diagnosis, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.
 
In reaching this decision, while the Board has considered the Veteran's own contentions that he has bilateral hearing loss that is related to service, he is not shown to possess any specialized training in the medical field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  
 
While the law provides a basis to grant service connection for a sensorineural hearing loss on a presumptive basis, there is no competent evidence that such a loss was compensably disabling within a year of the appellant's separation from active duty.  Hence, there is no basis to grant presumptive service connection for a hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Similarly, any allegation of a continuity of symptomatology cannot be established in the absence of a current diagnosis.
 
For all of these reasons, service connection for bilateral hearing loss is denied.  
 
 
ORDER
 
Entitlement to service connection for sleep apnea is granted.
 
Entitlement to service connection for bilateral hearing loss is denied.
 
 
REMAND
 
The Board's review of the claims file reveals that further development is necessary before the claims on appeal can be properly adjudicated.
 
A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his migraine headaches and left arm disorder.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for migraine headaches, a current diagnosis is documented in a February 2009 VA examination report.  Service treatment records show that in October 1996, the Veteran sustained a head injury.  He complained of headaches, dizziness, and nausea.  He was diagnosed with possible tension headaches.  As such, a VA examination should be conducted to determine if there is any relationship between the current diagnosis and inservice symptoms
 
As for left arm numbness, at the June 2012 hearing, the Veteran testified that in 1999 in Fort Polk, Louisiana, he was bitten by a brown recluse spider and hospitalized for treatment.    Hearing Transcript, pp. 16-18.  He testified that his arm swelled and required drainage and other treatment.  Id.  A review of the Veteran's service treatment records confirm treatment for an insect bite in May 1999.  The records show edema and drainage, and treatment with irrigation of the wound, repacking of gauze, as well as prescription medication.  These records, however, appear to originate from Fort Bragg, not Fork Polk, and do not reflect the hospitalization as contended.  Accordingly, any missing service treatment records should be obtained.  38 U.S.C.A. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  
 
Also at the June 2012 hearing, the Veteran testified that he recently sought emergency treatment at Tuomey Hospital in Sumter, South Carolina, for swelling of the arm related to the spider bite.  See Hearing Transcript, pp. 10-11.  These treatment notes are not of record and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request." 
 
Additionally, a VA examination should be afforded to determine whether there is any relationship between the Veteran's current left arm symptoms and the symptomatology documented in his service treatment records.
 
On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Centers in Charleston and Columbia, South Carolina.  While the claims file includes treatment records dated through June 2011 from Charleston, and through January 2012 from Columbia, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
 
Accordingly, the case is REMANDED for the following action:
 
1.   Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all outstanding service treatment records from the National Personnel Records Center, to particularly include 1999 records from Fort Polk, Louisiana.  Associate all such records with the Veteran's claim folder.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO should obtain all outstanding pertinent VA treatment records dated since June 2011, including any records from the VA Medical Centers in Charleston and Columbia, South Carolina.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO to obtain his private treatment records from Tuomey Hospital in Sumter, South Carolina.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from non-Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, the Veteran should also be afforded VA examinations to address the nature and etiology of any diagnosed headache and/or left arm disorder.  The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiners must specify the range of dates of the records reviewed on Virtual VA.  
 
Any and all indicated evaluations, studies, and tests deemed necessary by the examiners should be accomplished.  The examiners are requested to review all pertinent records associated with the claims file and on Virtual VA, and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed migraine disorder and/or left arm disorder had its onset during service or is in any other way causally related to his active service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  
 
5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners document their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
7.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


